Case 6:19-cv-00003-JDK-JDL Document 127 Filed 08/03/20 Page 1 of 2 PageID #: 568




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 GREGORY WALKER, #1661270,                        §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §         Case No. 6:19-CV-3-JDK-JDL
                                                  §
 BRYAN COLLIER, et al.,                           §
                                                  §
        Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636. Docket No. 2. The Magistrate Judge issued the Report and Recommendation of the

 Magistrate Judge (Docket No. 121), recommending that Defendant Davis’s Motion to Dismiss

 (Docket No. 110) be granted and that Plaintiff’s claims against Defendant Davis be dismissed with

 prejudice pursuant to Federal Rule of Civil Procedure 12(b)(5). Plaintiff filed written objections.

 Docket No. 125.

        In the Magistrate Judge’s March 11, 2019 Order, the Court informed Plaintiff that he was

 obligated to properly serve the Defendants before the expiration of 90 days from the date he filed

 his complaint. Docket No. 11. Plaintiff filed the return of his purported executed service on

 August 26, 2019. Docket No. 64. Defendant Davis, the sole remaining defendant in this action,

 filed her motion to dismiss for insufficient service pursuant to Federal Rule of Civil Procedure

 12(b)(5), urging dismissal of Plaintiff’s lawsuit because his purported service was defective in

 multiple ways. Docket No. 110.

        The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the


                                                 1
Case 6:19-cv-00003-JDK-JDL Document 127 Filed 08/03/20 Page 2 of 2 PageID #: 569



 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days).

           Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

 without merit and that the findings and conclusions of the Magistrate Judge are correct.

 Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

 Magistrate Judge’s Report (Docket No. 121) is ADOPTED as the opinion of this Court. It is

 further

           ORDERED that Defendant Davis’s motion to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(5) (Docket No. 110) is GRANTED. It is finally

           ORDERED that Plaintiff’s complaint against Defendant Davis is DISMISSED WITH

 PREJUDICE pursuant to Federal Rule of Civil Procedure 12(b)(5). All motions not previously

 ruled on are DENIED AS MOOT.




          So ordered and signed on this
          Aug 3, 2020




                                                    2
